 Case 2:16-mc-00003-MSD Document 10 Filed 07/31/20 Page 1 of 14 PageID# 36



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

In re: MICHAEL CHRISTOPHER BRUNO,

                                                                    Case No. 2:16mc03

                              Petitioner.


                   PRE-HEARING STATEMENT OF FACTS AND LAW

       COMES NOW Kelly M Barnhart, counsel to the United States District Court for the

Eastern District of Virginia, Norfolk Division, and hereby submits this Pre-hearing Statement of

Facts and Law as follows:

   I. Introduction

       This matter comes before this Honorable Court on the Petition for Reinstatement

Pursuant to Federal Rule of Disciplinary Enforcement Rule VII (the “Petition”; Docket Item No.

4) filed by Michael Christopher Bruno (“Petitioner”), proceeding pro se, to reinstate his

privilege to practice law in this Court, which petition is dated June 29, 2020. By Order entered

on July 21, 2020 (Docket Item No. 8), Kelly M. Barnhart, Esquire was appointed to represent the

Court in this matter as provided in Federal Rules of Disciplinary enforcement (“FRDE”) VII. C.

and D, as incorporated in Appendix B to the Local Rules of the United States District Court for

the Eastern District of Virginia (the “Local Rules”).

   II. Facts

       Beginning August 31, 2008, the Petitioner was suspended from the practice of law in the

Commonwealth of Virginia by the Virginia State Bar Disciplinary Board for a period of five (5)

years with terms, as evidenced by the Summary Order identified as Docket Item No. 1. This

suspension arose from the Consent Order, entered on August 11, 2008 by a Three Judge Circuit
                                               1
 Case 2:16-mc-00003-MSD Document 10 Filed 07/31/20 Page 2 of 14 PageID# 37



Court sitting in the Circuit Court for the City of Portsmouth for engagement in the following

conduct:

        The Disciplinary Board found, inter alia, the following mitigating evidence persuasive

on behalf of the Petitioner: (a) The majority of the conduct was due to Petitioner’s panicking

after determining that the deadline for filing the habeas corpus petition; (b) panicking after

receipt of his client’s bar complaint; (c) Petitioner was going through a difficult and acrimonious

separation from his wife at the time of the events leading to his suspension; and (d) he had been

licensed since 2003 and had not previously been disciplined by the Virginia State Bar.

       The Virginia State Bar Disciplinary Board and the Three Judge Circuit Court ordered

Petitioner to, among other things: (a) repay to the former client who had initiated the Bar

complaint, the sum of $3,000.00, to be paid by monthly payments of $250.00 each beginning

September 30, 2008 until the sum was paid in full; (b) resign his commission as a notary public

for the Commonwealth of Virginia; (c) comply with the Requirements of Part Six, Section IV,

Paragraph 13.M of the Rules of the Virginia Supreme Court regarding providing notice of his

suspension to clients, opposing counsel and presiding judges in pending litigation. In addition,

Mr. Bruno was required to complete, successfully, 12 hours per year for each year he was

suspended and/or not practicing. As a result, Petitioner’s privilege to practice law in this Court

was suspended until reinstatement by order of the Court (See FRDE Rule VII(A)).

       In order to lift his suspension and be reinstated, Mr. Bruno had completed the necessary

CLE hours (12 hours for each year not practicing, 96 hours), completed the MPRE on March 29,

2014, paid the outstanding costs assessed and interest therein (totaling $1,682.44) to the Clerk of

the Disciplinary System, paid the $3,000.00 to the former client, resigned his commission as a

notary public and complied with the Requirements of Part Six, Section IV, Paragraph 13.M of

                                                 2
 Case 2:16-mc-00003-MSD Document 10 Filed 07/31/20 Page 3 of 14 PageID# 38



the Rules of Virginia Supreme Court. Although eligible to request reinstatement as early as late

August 2013, Mr. Bruno at the time continued his employment as a paralegal and did not

immediately seek reinstatement.

       On March 31, 2015, the Virginia State Bar reinstated the Petitioner’s privilege to practice

law in Virginia. See Exhibit 1. He was issued a bar license by the Virginia State Bar on April

10, 2015. See Exhibit 2. Virginia State Bar records indicate that the Petitioner is currently

licensed and is in good standing to practice in the law of the Commonwealth of Virginia. See

Exhibit 3.

       On May 19, 2017, the Petitioner filed the Motion for Reinstatement as Counsel Pursuant

to Federal Rule of Disciplinary Enforcement Rule VII (the “Bankruptcy Motion”) with the

United States Bankruptcy Court for the Eastern District of Virginia, Norfolk Division and on

June 15, 2017, the Bankruptcy Motion was granted on the conditions that he (a) certify he

remains a member of good standing of the Virginia State Bar and is current on all necessary

license fees and Mandatory Continuing Legal Education requirements; (b) read the Federal Rules

of Civil Procedure, the Federal Rules of Evidence, the Federal Rules of Bankruptcy Procedure,

and the Local Bankruptcy Rules of the United States Bankruptcy Court for the Eastern District of

Virginia; (c) complete, successfully, the ECF training of the United States Bankruptcy Court for

the Eastern District of Virginia; and (d) advise the Clerk’s Office of any changes to his

professional address and information that is maintained by the Clerk or include a statement in the

required certification to be filed with the Court that his information on file is accurate. On June

28, 2017, the Petitioner filed the Certification that conditions for Reinstatement Have Been Met

Under Oath of Perjury.



                                                  3
 Case 2:16-mc-00003-MSD Document 10 Filed 07/31/20 Page 4 of 14 PageID# 39



       This matter now comes before this Court on the Petition, filed with the Court on June 29,

2020, designated as Docket Item No. 4, by the Petitioner.

       Counsel for the Court has reviewed materials from the Petitioner’s proceedings before the

Virginia State Bar, which include the allegations and a chronology of the relevant events leading

up to Petitioner’s August 11, 2008 Order of Suspension to practice law in the Commonwealth of

Virginia (Docket Item No. 2).

       Petitioner has provided undersigned counsel with an affidavit from Charles Havener,

Esq., his employer, attesting to the good character of the Petitioner and supporting his request for

permission to practice before this Court, which he intends to introduce at the hearing. The

affidavit speaks to the Petitioner’s competency and learning in the law required for admission to

practice before the United States District Court for the Eastern District of Virginia. There does

not appear to be any concern on the part of Mr. Havener that granting the Petitioner’s request

will be determinantal to the integrity and standing of the bar or the administration of justice, or

subversive of the public interest. Undersigned counsel has spoken with the Petitioner, Clerk of

the Disciplinary System, Mr. Havener, and has reviewed the records with the Virginia State Bar,

the relevant documents regarding this matter, including those filed with the Bankruptcy Court.

       The Petitioner has indicated that he is prepared to present evidence at the hearing on the

Petition, which is scheduled for Friday, August 7, 2020 at 11:00 a.m., if required by the Court,

including the presentation of the Affidavit.

   III. Legal Standard

       Pursuant to Local Civil Rule 83.1 “[a]ny person who is an Active Member of the Virginia

State Bar in good standing is eligible before this Court upon admission.”



                                                  4
 Case 2:16-mc-00003-MSD Document 10 Filed 07/31/20 Page 5 of 14 PageID# 40



       Rule V II of the FRDE provides the procedure for analysis for petitions seeking

reinstatement following disbarment and suspension. Specifically, Rule VII. C. provides that the

Petitioner:

       shall have the burden of demonstrating by clear and convincing evidence that he has the
       moral qualifications, competency and learning in the law required for admission to
       practice law before this Court and that his resumption of the practice of law will not be
       detrimental to the integrity and standing of the bar or to the administration of justice, or
       subversive of the public interest.

FRDE Rule VII. C.

       Pursuant to this rule, it is the duty of this counsel to offer evidence, if any, in opposition

to the petition. Undersigned counsel has reviewed all the pleadings and filings in this case, the

records available online with the Virginia State Bar, the Summary Order entered on August 7,

2008 the Order entered on August 11, 2008, the Order entered by the Virginia State Bar

Disciplinary Board entered on March 31, 2015, reviewed a copy of the Virginia Bar Card issued

to the Petitioner (on April 10, 2015), reviewed the Petition filed by Petitioner with the United

States Bankruptcy Court for the Eastern District of Virginia, Norfolk Division, and the

documents submitted in support thereof, the Order Granting the Petitioner’s Motion for

Reinstatement, Subject to Conditions, entered by the United States Bankruptcy Court for the

Eastern District of Virginia, Norfolk Division, and the Certification that Conditions for

Reinstatement, presented by the Petitioner to the United States Bankruptcy Court for the Eastern

District of Virginia, Norfolk Division, and all related items thereto.

       A deposit of costs of the proceeding is required for pursuit of the Petition and the

Petitioner has made this deposit with the Court, as evidenced by Docket Item No. 6 and 6-1.

       Upon the decision of this Court to reinstate, conditions may be imposed pursuant to

FRDE VII. F., including payment of all or part of the costs of the proceedings.

                                                  5
 Case 2:16-mc-00003-MSD Document 10 Filed 07/31/20 Page 6 of 14 PageID# 41



    IV. Conclusion

        Based on counsel’s review of the record in this matter, related documents pertaining to

the suspension and reinstatement of the Petitioner with the State Bar and the United States

Bankruptcy Court for the Eastern District of Virginia, and information provided by the Petition,

counsel respectfully submits that Petitioner, Michael Christopher Bruno, has met the burden of

proof that he has the moral qualifications, competency and learning in the law required for

admission to practice before this Court and that allowing him to practice before this Court will

not be detrimental to the integrity and standing of the bar or the administration of justice, or

subversive of the public interest. There has been no evidence to be offered in opposition to the

Petition.

        Accordingly, counsel recommends that the Petitioner, Mr. Bruno, be permitted to practice

before this Court and the United States Bankruptcy Court for the Eastern District of Virginia.

                                               Respectfully submitted,

                                               UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF VIRGINIA


                                               By:/s/ Kelly M. Barnhart
                                                       Kelly M. Barnhart, VSB No. 65246
Kelly M. Barnhart, VSB No. 65246
Roussos & Barnhart, P.L.C.
500 E. Plume St., Ste. 503
Norfolk, VA 23510
Telephone: (757) 622-9005
Telefacsimile: (757) 624-9257
barnhart@rgblawfirm.com




                                                  6
 Case 2:16-mc-00003-MSD Document 10 Filed 07/31/20 Page 7 of 14 PageID# 42



                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 31st day of July, 2020, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system, which will then send a notification of such filing
to the Petitioner, Michael Christopher Bruno, Esq., and I further certify that a true copy of the
foregoing is being sent, via first-class mail, postage prepaid, this 31st day of July, 2020 to:

Michael Christopher Bruno, Esq.
2021 Cunningham Dr., Ste. 310,
Hampton, VA 23666


                                                      /s/ Kelly M. Barnhart




                                                  7
Case 2:16-mc-00003-MSD Document 10 Filed 07/31/20 Page 8 of 14 PageID# 43




                   Exhibit 1
Case 2:16-mc-00003-MSD Document 10 Filed 07/31/20 Page 9 of 14 PageID# 44
Case 2:16-mc-00003-MSD Document 10 Filed 07/31/20 Page 10 of 14 PageID# 45
Case 2:16-mc-00003-MSD Document 10 Filed 07/31/20 Page 11 of 14 PageID# 46




                   Exhibit 2
Case 2:16-mc-00003-MSD Document 10 Filed 07/31/20 Page 12 of 14 PageID# 47
Case 2:16-mc-00003-MSD Document 10 Filed 07/31/20 Page 13 of 14 PageID# 48




                   Exhibit 3
7/31/2020                                 Virginia
             Case 2:16-mc-00003-MSD Document 10 State Bar 07/31/20
                                                   Filed  - Attorney Search
                                                                         Page 14 of 14 PageID# 49




             Attorney Records Search

             Notice - If you need further information contact the clerk of the disciplinary system at
             clerk@vsb.org

             Disciplinary Actions Taken - Search Results for Michael Bruno


             To find more information about any disciplinary actions taken, click on a docket
             number.
             Note: At this time, not all docket numbers have corresponding opinions online.


             Michael Christopher Bruno                           Date: 8/7/2008
             32287 East St                                       Type of Action: Suspension-misconduct Circuit Court
             Boykins VA, 23827                                   VSB Docket No. 07-010-070591

             Status:
             Active In Good Standing




             Return to the Attorney Records Search page.



             Related Links:
               Summaries of Recent Disciplinary Actions
               Disciplinary Board Docket

            Disclaimer: The attorney search database is updated on a weekly basis. Every effort is
            being made to keep the material current and accurate. If you find any inaccurate
            information, please email the Virginia State Bar at clerk@vsb.org.

                                  About the Bar   Member Information   Public Information   Lawyer Referral   Sections   Professional Regulation   Home




https://www.vsb.org/attorney/searchResults.asp?firstname=Michael+&lastname=Bruno&search=D&type=D&submit=Search                                            1/1
